          Case 3:19-cv-05965-RAJ Document 20 Filed 08/13/20 Page 1 of 2



1
                                                  U.S. District Court Judge RICHARD A. JONES
2

3

4

5

6

7

8

9

10

11
                             UNITED STATES DISTRICT COURT
12                        WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
13                                         )
     KATELIN E. ARMSTRONG,                 )  Case No. C19-5965 RAJ
14                                         )
                     Plaintiff,            )  PROPOSED
15                                         )  AGREED ORDER RE EAJA FEES
     vs.                                   )
16
                                           )
17                                         )
     COMMISSIONER OF SOCIAL SECURITY, )
18                                         )
                     Defendant.            )
19                                         )
20
            Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),
21
     28 U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ORDERED that EAJA
22
     attorney’s fees of $6,054.88 are awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S.
23
     2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to any offset
24

25   allowed under the Department of the Treasury’s Offset Program, then the check for EAJA
     PROPOSED AGREED ORDER RE EAJA FEES                          MADDOX & LAFFOON, P.S.
     - Page 1                                                    410-A South Capitol Way
                                                                     Olympia, WA. 98501
                                                                     (360) 786-8276
          Case 3:19-cv-05965-RAJ Document 20 Filed 08/13/20 Page 2 of 2



1    fees shall be made payable to JEANETTE LAFFOON, based upon Plaintiff’s assignment

2    of these amounts to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to
3    Plaintiff’s counsel, JEANETTE LAFFOON, at 410-A South Capitol Way, Olympia, WA
4
     98501.
5
           Dated the 13th day of August, 2020.
6

7

8
                                                    A
                                                    The Honorable Richard A. Jones
9                                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     PROPOSED AGREED ORDER RE EAJA FEES                            MADDOX & LAFFOON, P.S.
     - Page 2                                                      410-A South Capitol Way
                                                                   Olympia, WA. 98501
                                                                   (360) 786-8276
